DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Note: To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Examiner Christina Borgeest, Art Unit 1649.
Applicant’s amendment filed 12/10/2021 is acknowledged. Claim 1 is amended; claims 17-21 and 25-32 are newly canceled and claims 33-35 are new. 
Claims 1 and 33-35 are pending.

Rejections Withdraw
Note: The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(a)
	The rejection of claim 1 under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention is withdrawn upon further 

Claim Rejections - 35 USC § 103
The rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Halin (Int. J. Cancer: 102, 109–116 (2002)—on IDS filed 05/15/2020) is withdrawn upon further consideration. Halin et al. do not teach the sequences set forth in SEQ ID NOs: 1 or 2 and do not teach or suggest any advantage of formulating their fusion with a diabody. Further, according to the abstract of Halin and colleagues, the antibody used for the VEGF fusion protein disclosed therein is specific for the ED-B domain of fibronectin, not the ED-A domain. Halin et al. utilizes the scFv(L19) antibody fragment, which targets ED-B, because the prior art reported that it “selectively target[s] the neovasculature in vivo” (see the top two paragraphs at p. 110), thus there is not motivation to use the ED-A domain.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kathleen Rigaut, Ph.D. on 02/16/2022.
The application has been amended as follows: 
1. A conjugate comprising: 
(i) a diabody, which binds the Extra Domain-A (ED-A) of fibronectin, and

wherein said conjugate comprises the sequence set forth in SEQ ID NO: 1.
  
33. A conjugate comprising: 
(i) a diabody, which binds the Extra Domain-A (ED-A) of fibronectin, and
(ii) vascular endothelial growth factor C (VEGF-C)
wherein said conjugate comprises the sequence set forth in SEQ ID NO: 2.  

35. The conjugate of claim 33 in a pharmaceutically acceptable carrier.

Conclusion
Claims 1 and 33-35 are allowed. The amendment is made to clarify the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649